DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/21/2022 has been entered. Claims 1-6, 8-18, and 20-21 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/20/2021.
Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 17 recites “the gripping lug is hold on to the back end”.  The specification should be amended to recite “the gripping lug is held on to the back end” for grammatical purposes. 
Element 12.2 is recited in some locations as “cap 12.2”, such as on Page 9, lines 26 and 31.  In other location, element 12.2 is recited as “outer cap 12.2”, such as on Page 9, lines 25 and 30.  Each and every reference to element 12.2 should be amended to use identical language in order to avoid confusion with other elements, such as outer cap 40.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites in line 13, “the eyelet is immovable relative to the housing”.  There is no mention in the specification or elsewhere of said feature. Page 2, lines 6-26 of the specification disclose the eyelet is provided on a gripping lug and that the gripping lug “is hold on to the back of the housing by at least one of a force-fit connection and form-fit connection” and that “the gripping lug includes a retainer configured to be fixed onto the back end of the device”.  While these limitations disclose attachment of the eyelet to the housing via the gripping lug, they do not disclose that the eyelet is immovable relative to the housing.  Therefore, recitation of “the eyelet is immovable relative to the housing” is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites in lines 1-2, “wherein the outer cap comprises a crimp interface that corresponds to a crimp interface of a needle shield”.  The outer cap of claim 8 is analogous to the “outer cap 40” disclosed in the specification on Page 12, line 11-23.  The outer cap of claim 11 is not broad with respect to multiple elements, such as cap 12.2, since claim 1 recites that “the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing”.  While the specification discloses in Page 12, lines 31-36 that the outer cap 40 and the inner cap assembly 12 may each include crimp interfaces, a crimp interface on the outer cap 40 does not correspond to a crimp interface of a needle shield.  Rather, as disclosed on Page 10, line 10-11, cap 12.2 has a crimp interface which corresponds to a crimp interface of a needle shield.  The “cap 12.2” is analogous to the “inner cap” of claim 1 on which claim 11 depends.  The “cap 12.2”, which is analogous to the inner cap of claim 1, is the only element in the specification which is disclosed to comprise a crimp interface corresponding to a crimp interface of a needle shield.  Therefore, when interpreting the claims in light of the specification, it is unclear which element comprises a crimp interface that corresponds to a crimp interface of a needle shield since the specification would suggest said crimp interface  is provided on the inner cap.   For purposes of examination, the limitation “the outer cap comprises a crimp interface that corresponds to a crimp interface of a needle shield” will be interpreted to recite “the inner cap comprises a crimp interface that corresponds to a crimp interface of a needle shield”.   
Claim 11 recites in lines 1-2, “wherein the outer cap comprises a shield grabber connecting to an outer surface of a needle shield covering the needle”.  The outer cap of claim 11 is analogous to the “outer cap 40” disclosed in the specification on Page 12, line 11-23.  The outer cap of claim 11 is not broad with respect to multiple elements, such as cap 12.2, since claim 1 recites that “the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing”.  However, a shield grabber is disclosed in the specification, on Page 9, line 25 on an element 12.2, which is sometimes referenced as “outer cap 12.2”.  The “outer cap 12.2” is analogous to the “inner cap” of claim 1 on which claim 11 depends since “outer cap 12.2” is part of “cap assembly 12”, which is also disclosed as “inner cap assembly 12”.  The “outer cap 12.2”, which is analogous to the inner cap of claim 1, is the only element in the specification which is disclosed to comprise a shield grabber.  Therefore, when interpreting the claims in light of the specification, it is unclear which element comprises a shield grabber since the specification would suggest the shield grabber is provided on the inner cap.   For purposes of examination, the limitation “the outer cap comprises a shield grabber” will be interpreted to recite “the inner cap comprises a shield grabber”.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0207106 to Bechmann, and further in view of WO 2013/070715 to Ulrich.   
Regarding Claim 1, Bechmann teaches a drug delivery device (Fig. 2A-C, element 10) comprising: a housing (400); a drug container comprising a needle (Par. 0120, housing 400 comprises a syringe 900 and needle 902); and an inner cap (Fig. 5, element 200); and an outer cap (Fig. 5, element 100) at a front end of the drug delivery device, wherein the housing has an inner surface forming a cavity configured to retain the drug container (Par. 0122, housing 400 forms a cavity via its inner surface which encloses parts which retain the syringe assembly which includes the drug container), wherein the outer cap is configured to be releasably connected to the housing (Figs 2A-B), wherein a back end of the drug delivery device opposite to the front end of the drug delivery device comprises a gripping lug (1800; 1800 is considered gripping lug since it is gripped by the user, such as when cap 100 is removed as disclosed in Par. 0125) axially protruding from the back end of the drug delivery device, and wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing (cap 100 covers an entire length of housing 400 as shown in Fig. 2A-2B), wherein the inner cap is arranged within the outer cap (as shown in Fig. 5) and coupled to the outer cap to be released form the housing together with the outer cap (Par. 0121), and the inner cap comprises an outer diameter which is less than an outer diameter of the outer cap (as shown in Fig. 5). Bechmann is silent regarding wherein the gripping lug comprises an eyelet, and wherein the inner cap comprises an outer diameter which is greater than an inner diameter of the housing at an end of the housing closest to the front end of the 
    PNG
    media_image1.png
    773
    732
    media_image1.png
    Greyscale
delivery device.
Ulrich teaches an analogous invention directed to a drug delivery device (Fig. 8) including a gripping lug (See Annotated Fig. 8 on next page), the gripping lug comprising an additional portion containing an eyelet configured to be gripped by a user.  The eyelet is used to pull the gripping lug away from the rest of the device, and therefore it is analogous to the gripping lug of Bechmann since Bechmann teaches the gripping lug being separated from the cap by a pulling action (Bechmann, end of Par. 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gripping lug of Bechmann to have an additional portion containing an eyelet, such that the gripping lug comprises an eyelet, as taught by Ulrich, in order to improve the ergonomics of the gripping lug so that it can be effectively handled, including by users with limitations in manual dexterity (Ulrich, Par. 0005)
The modified device is still silent regarding wherein the inner cap comprises an outer diameter which is greater than an inner diameter of the housing at an end of the housing closest to the  front end of the delivery device. 
Abry teaches an analogous invention directed to a drug delivery device (Fig. 2) comprising a housing (22), a drug container (10), and a cap at the front end of the device (33).  Abry further teaches wherein the cap comprises an outer diameter which is greater than an inner diameter of the housing at the end of the housing closest to the front end of the drug delivery device (Fig. 2, the diameter of the enlarged part 35 of the cap is greater than an inner diameter of the housing 22). 
The cap of Abry is analogous to the inner cap of Bechmann since both structures are used to apply an axial force to deshield the needle (Bechmann, Par. 0101 – a longitudinal force is applied to the RNS removal part to remove the needle shield; Abry, Par. 0071 – axial displacement of the deshielder causes axial displacement of the needle shield).  Given the teaches of Bechmann and Abry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner cap of the modified device of Bechmann and Ulrich to comprise an outer diameter which is greater than an inner diameter of the housing at the end of the housing closest to the front end of the drug delivery device, as taught by Abry, in order to facilitate the pulling of the needle shield (Abry teaches in Pars. 0035 and 0075 that the enlarged portion facilitates pulling). 

    PNG
    media_image2.png
    501
    862
    media_image2.png
    Greyscale
Regarding Claim 2, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the inner surface is a first inner surface and the cavity is a first cavity, and wherein the gripping lug has a second inner surface forming a second cavity (Fig. 1 shows gripping lug has an inner surface which is a second inner surface and which forms a cavity which is a second cavity) configured to be assembled onto the back end (Fig. 2A-C and 6A-C shows gripping lug 1800 assembled onto the back end). 
Regarding Claim 3, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 2, and Bechmann further teaches wherein the second cavity comprises a form, shape, and/or size respectively corresponding to a form, shape, and/or size of the back end (See Annotated Fig. 6D/6E on next page).
Regarding Claim 4, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 3, and Bechmann further teaches wherein the gripping lug comprises a retainer (Fig. 1, 1300) configured to be fixed onto the back end (Par. 0128 - 1300 connects gripping lug 1800 to the housing 400, and therefore is interpreted as a retainer, fixing the gripping lug to the back end).
Regarding Claim 5, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 4, and Bechmann further teaches wherein the retainer is formed on the second inner surface of the gripping lug.  Although Bechmann does not explicitly recite this limitation, it is readily apparent that Bechmann teaches the gripping lug 1800 is retained to the back end via its inner surface; as shown in Figs 2A-C, and 6A-C, the outer surface of the gripping lug 1800 does not contact the drug delivery device, therefore the retainer is formed on the inner surface. 
Regarding Claim 8, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the inner cap comprises a crimp interface (Fig. 5A-B, 200 has a crimp interface) that corresponds to a crimp interface of a needle shield element (Fig. 5A-B, element 300 is a needle shield with a crimp interface; 200 and 300 are interpreted as each having crimp interfaces since Fig. 5A-B depict features on the surfaces of 200 and 300 which frictionally engage such that the needle shield may be removed as disclosed in Par. 0126-0130), or wherein the outer cap comprises a crimp interface that corresponds to a crimp interface of a needle assembly.
Regarding Claim 9, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the outer cap is releasably coupled to the drug delivery device (Figs. 2A-B). 
Regarding Claim 11, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the inner cap comprises a shield grabber connecting to an outer surface of a needle shield covering the needle (Par. 0127; inner cap 200 has slits which allow its cylindrical portion to interface and grab the outer surface of needle shield 300). 
Regarding Claim 13, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the drug container or a syringe is prefilled with a drug (Par. 0001). 
Regarding Claim 14, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the drug delivery device is an auto-injector, a pen-injector, or a syringe (Par. 0001).
Regarding Claim 16, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the back end of the drug delivery device extends from the outer cap (as shown in Figs. 2A, the back end of the drug delivery device extends from the cap 100; the back end is obscured by the gripping lug 1800). 
Regarding Claim 17, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 16, and Bechmann further teaches wherein the back end of the drug delivery device is covered by the gripping lug (Fig. 2A; the gripping lug 1800 covers the back end of the device such that only the cap 100 and the gripping lug 1800 are exposed). 
Regarding Claim 18, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein a seal element is arranged between the outer cap and the gripping lug (Par. 0125, lines 5-8), and wherein the seal element is configured to break during removal of the outer cap from the drug delivery device (Par. 0125, lines 8-14).  
Regarding Claim 20, the modified device of Bechmann and Ulrich teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches wherein the outer cap substantially fully covers the drug delivery device (Fig. 2A-B; cap 100 covers the entire drug delivery device, leaving only gripping lug 1800 exposed). 
Regarding Claim 15, Bechmann teaches an emergency pack (Par. 0002; autoinjectors are used for emergency injections, the drug delivery device 100 can therefore constitute an emergency pack) comprising a drug delivery device (Fig. 2A-C, element 10) comprising: a housing (400); a drug container comprising a needle (Par. 0120, housing 400 comprises a syringe 900 and needle 902); an inner cap (200); and an outer cap (100) at a front end of the drug delivery device, wherein the housing has an inner surface forming a cavity configured to retain the drug container (Par. 0122, housing 400 forms a cavity via its inner surface which encloses parts which retain the syringe assembly which includes the drug container), wherein the outer cap is configured to be releasably connected to the housing (Figs 2A-B), wherein a back end of the drug delivery device opposite to the front end of the drug delivery device comprises a gripping lug (1800; 1800 is considered gripping lug since it is gripped by the user, such as when cap 100 is removed as disclosed in Par. 0125) axially protruding from the back end of the drug delivery device, and wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing (cap 100 covers an entire length of housing 400 as shown in Fig. 2A-2B), wherein the inner cap is arranged within the outer cap (as shown in Fig. 5) and coupled to the outer cap to be released form the housing together with the outer cap (Par. 0121), and the inner cap comprises an outer diameter which is less than an outer diameter of the outer cap (as shown in Fig. 5). Bechmann is silent regarding wherein the gripping lug comprises an eyelet, and wherein the inner cap comprises an outer diameter which is greater than an inner diameter of the housing at an end of the housing closest to the  front end of the delivery device. Bechmann is silent regarding wherein the gripping lug comprises an eyelet. 
Ulrich teaches an analogous invention directed to a drug delivery device (Fig. 8) including a gripping lug, the gripping lug comprising an additional portion containing an eyelet configured to be gripped by a user (shown in the Annotated Figure in claim 1).  The eyelet is used to pull the gripping lug away from the rest of the device, and therefore it is analogous to the gripping lug of Bechmann since Bechmann teaches the gripping lug being separated from the cap by a pulling action (Bechmann, Par. 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gripping lug of Bechmann to have an additional portion containing an eyelet, such that the gripping lug comprises an eyelet, as taught by Ulrich, in order to improve the ergonomics of the gripping lug so that it can be effectively handled, including by users with limitations in manual dexterity (Ulrich, Par. 0005).
The modified device is still silent regarding wherein the inner cap comprises an outer diameter which is greater than an inner diameter of the housing at an end of the housing closest to the  front end of the delivery device. 
Abry teaches an analogous invention directed to a drug delivery device (Fig. 2) comprising a housing (22), a drug container (10), and a cap at the front end of the device (33).  Abry further teaches wherein the cap comprises an outer diameter which is greater than an inner diameter of the housing at the end of the housing closest to the front end of the drug delivery device (Fig. 2, the diameter of the enlarged part 35 of the cap is greater than an inner diameter of the housing 22). 
The cap of Abry is analogous to the inner cap of Bechmann since both structures are used to apply an axial force to deshield the needle (Bechmann, Par. 0101 – a longitudinal force is applied to the RNS removal part to remove the needle shield; Abry, Par. 0071 – axial displacement of the deshielder causes axial displacement of the needle shield).  Given the teaches of Bechmann and Abry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner cap of the modified device of Bechmann and Ulrich to comprise an outer diameter which is greater than an inner diameter of the housing at the end of the housing closest to the front end of the drug delivery device, as taught by Abry, in order to facilitate the pulling of the needle shield (Abry teaches in Pars. 0035 and 0075 that the enlarged portion facilitates pulling).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bechmann, and further in view of Ulrich and Abry, as applied to claim 5, and further in view of US Patent App. Pub. 2016/0287808 to Madsen. 
Regarding Claim 6, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 5, but does not explicitly teach the retainer comprising a locking hook radially extending from the second inner surface.  
Madsen teaches an analogous invention directed to a drug delivery injection device, having a housing, (Fig. 2, element 120), and a gripping lug (Fig. 2, element 125), the gripping lug comprising a retainer on its inner surface (Fig. 8, element 231 is a retainer since it axially retains the gripping lug as disclosed in Par. 0048).  Madsen further teaches the retainer comprising a locking hook (Par. 0048, element 231 is a flange which connects the gripping lug to the housing, acting as a locking hook) radially extending from the inner surface of the gripping lug (Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the retainer of the modified device of Bechmann, Ulrich, and Abry to comprise a locking hook radially extending from the second inner surface, as taught by Madsen, in order to mount the gripping lug on the drug delivery device (Madsen, Par. 0048, the inner hook element 231 allows the gripping lug to be mounted).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bechmann, and further in view of Ulrich and Abry, as applied to claim 1, and further in view of US Patent App. Pub. 2013/0079718 to Shang. 
Regarding Claim 10, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 1, and Bechmann further teaches a needle sleeve (Fig. 10, element 600). The modified device is silent regarding the needle sleeve comprising a marker indicating 
    PNG
    media_image3.png
    770
    443
    media_image3.png
    Greyscale
the front end of the drug delivery device. 
Shang teaches an analogous invention directed to a drug delivery injection device which comprising a housing (Fig. 7, element 12), the housing including a needle sleeve (See Annotated Fig. 7 below as disclosed in Par. 0077, housing 12 extends from a first end 20 to a second end 30, and has an opening 28; thus the portion indicated as the needle sleeve is part of the housing).  Shang further teaches a marker indicating the front end of the drug delivery device on the needle sleeve (Par. 0078, indicia may be included on the housing which includes the needle sleeve). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle sleeve to comprise a marker indicating the front end of the drug delivery device, as taught by Shang, in order to facilitate use of the injection device (Par. 0078).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bechmann, and further in view of Ulrich and Abry, as applied to claim 11, and further in view of US Patent App. Pub. 2009/0182284 to Morgan. 
Regarding Claim 12, the modified device of Bechmann, Ulrich, and Abry teaches all of the limitations as discussed above regarding claim 11, and Bechmann further teaches the shield grabber configured and arranged to hook on to an outer surface of the needle shield (Par. 0127, shield grabber 200 pulls on a rim on the outer surface of the needle shield), but the modified device does not explicitly disclose the shield grabber comprising an inner hook element.  
Morgan teaches an analogous device directed to a drug delivery injection device (Fig. 8), comprising a cap (Fig.  8, element 606), a needle shield (Fig. 9, element 602), and a shield grabber (Fig. 9, element 604), wherein the shield grabber comprises an inner hook element (Fig. 11B, element 703) configured and arranged to hook on to an outer surface of the needle shield (Par. 0065). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shield grabber of the modified device of Bechmann, Ulrich, and Abry to comprise an inner hook element, as taught by Morgan, in order to hook onto an outer surface of the needle shield such that the needle shield can be removed to expose the needle (Par. 0063). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0140781 to Kemp, in view of US 2014/0207106 to Bechmann, and further in view of WO 2013/070715 to Ulrich.
Regarding Claim 21, Kemp teaches a drug delivery device (Fig. 1) comprising: a housing (2.1 and 2.2); a drug container (3) comprising a needle (4); and a cap (11) at a front end of the drug delivery device, wherein the housing has an inner surface forming a cavity configured to retain the drug container (Par. 0066, drug container 3 is retained in the housing), wherein the cap is configured to be releasably connected to the housing (Par. 0069), and a back end of the drug delivery device (housing elements 2.1 and 2.2 form the back end of the drug delivery device) opposite to the front end of the drug delivery device comprises a gripping lug (the entirety of the outer housing can be gripped by a user, therefore a back end of the device is interpreted to comprise a “gripping lug” since the back end of the device is able to be gripped, for example at element 2.2 at element 2.1). 
Kemp is silent regarding wherein the gripping lug is axially protruding from the back end of the drug delivery device, wherein the gripping lug comprises an eyelet configured to be gripped by a user, and wherein the cap has a length such that the cap covers at least a majority of an entire length of the housing, and wherein the eyelet is immovable relative to the housing. 
Bechmann teaches an analogous invention directed to a drug delivery device which comprises a cap (Fig. 2A-C, element 100), a housing (Fig. 2B, element 400), and wherein the cap has a length such that the cap covers at least a majority of an entire length of the housing (Figs. 2A-C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Kemp to include a cap, in addition to the cap taught by Kemp, wherein the cap wherein the cap has a length such that the cap covers at least a majority of an entire length of the housing, as taught by Bechmann, in order to provide a transportation casing for the drug delivery device (Par. 0099, Par. 0121) and to prevent minimal interaction from outside forces during the storage period (Par. 0100). The cap taught by Bechmann is designed to remove a needle shield removal part (Par. 0121 and Fig. 5; cap 100 removes a RNS removal part 200 which is interfaced with the RNS 300). One of ordinary skill in the art would find it obvious to modify Kemp to include an additional cap, as taught by Bechmann, since the cap 11 operates similarly to the RNS removal part of Bechmann, and one of ordinary skill in the art would be able to provide the additional cap to remove the cap while providing a transportation casing which prevent minimal interaction from outside forces.  
The modified device of Kemp and Bechmann is still silent regarding the gripping lug is axially protruding from the back end of the drug delivery device, wherein the gripping lug comprises an eyelet configured to be gripped by a user, and wherein the eyelet is immovable relative to the housing. 

    PNG
    media_image1.png
    773
    732
    media_image1.png
    Greyscale
Ulrich teaches an analogous invention directed to a drug delivery device (Fig. 8) including a gripping lug (See Annotated Fig. 8 below), the gripping lug comprising an additional portion containing an eyelet configured to be gripped by a user.  The eyelet is used to pull the gripping lug away from the rest of the device, and therefore it is analogous to the modified device of Kemp and Bechmann since the device has been provided with a cap which Bechmann teaches is separated from the device by a pulling action (Bechmann, end of Par. 0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gripping lug of Kemp and Bechmann to have an additional portion containing an eyelet, such that the gripping lug comprises an eyelet, as taught by Ulrich, in order to improve the ergonomics of the gripping lug so that it can be effectively handled, including by users with limitations in manual dexterity (Ulrich, Par. 0005). Such a modification would result in the eyelet being immovable relative to the housing, since the back end of the drug delivery device is formed by housing components which are not moveable (Kemp, Par. 0066 and 0080, housing element 2.2 is inserted in housing element 2.1 upon assembly; there are no features within Kemp to suggest the back end of the device is moveable relative to the housing; therefore when the back end is modified to comprise an eyelet, as taught by Ulrich, the resulting eyelet is immoveable relative to the housing). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-9, 11, and 13-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states on Page 8 that Bechmann does not include an “inner cap [which] is arranged within the outer cap and coupled to the outer cap to be released form the housing together with the outer cap, wherein the inner cap comprises an outer diameter which is greater than an inner diameter of the housing at an end of the housing closest to the front end of the drug delivery device and less than an outer diameter of the outer cap.  As discussed above, Bechmann teaches each of these limitations, but is silent regarding wherein the inner cap comprises an outer diameter which is greater than an inner diameter of the housing at and end of the housing closest to the front end of the drug delivery device.  However, a new rejection has been applied in view of US Patent App. Pub. 2010/0286619 to Abry. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783